ICJ_054_ICAOCouncil_IND_PAK_1972-03-20_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

ORDONNANCE DU 20 MARS 1972

1972

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA ». PAKISTAN)

ORDER OF 20 MARCH 1972
Mode officiel de citation:

Appel concernant la compétence du Conseil de l'OACI, ordonnance du
20 mars 1972, C.I.J. Recueil 1972, p. 6.

Official citation:

Appeal Relating to the Jurisdiction of the ICAO Council, Order of 20
March 1972, I.C.J. Reports 1972, p. 6.

 

 

Seca 362 |

 
20 MARS 1972

ORDONNANCE

APPEL CONCERNANT LA COMPETENCE
DU CONSEIL DE L’OACI

(INDE c. PAKISTAN)

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

20 MARCH 1972

ORDER
INTERNATIONAL COURT OF JUSTICE

YEAR 1972 1972

20 March

General List
20 March 1972 No. 54

APPEAL RELATING TO THE JURISDICTION
OF THE ICAO COUNCIL

(INDIA v. PAKISTAN)

ORDER

The Vice-President of the International Court of Justice, Acting Presi-
dent under Article 13 of the Rules of Court,

Having regard to Article 48 of the Statute of the Court and to Article
37 of the Rules of Court,

Having regard to the Order of 19 January 1972 fixing the time-limits
for the filing of the Reply of the Government of India and the Rejoinder
of the Government of Pakistan,

Whereas, by a letter dated 9 March 1972, the Agent for the Government
of India, for the reasons therein set out, requested the extension of the
time-limit for the filing of the Reply from 30 March 1972 to 30 April 1972;

Whereas, on 9 March 1972, a certified true copy of the aforementioned
letter was transmitted to the Agent for the Government of Pakistan who
was asked to make known the wishes of that Government on the request;

Whereas, in a letter dated 17 March 1972, the Agent for the Govern-
ment of Pakistan set out the reasons why he opposed the granting of an
extension of the time-limit;
ICAO COUNCIL (ORDER 20 IIL 72) 7

Extends to 17 April 1972 the time-limit for the filing of the Reply
of the Government of India and consequently to 16 May 1972 the time-
limit for the filing of the Rejoinder of the Government of Pakistan.

Done in French and in English, the French text being authoritative,
at the Peace Palace, The Hague, this twentieth day of March, one thou-
sand nine hundred and seventy-two, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of India and to the Government of Pakistan, respectively.

(Signed) F. AMMOUN,
Vice-President.

(Signed) S. AQUARONE,
Registrar.
